 



Exhibit 10.3
DISTRIBUTION AGREEMENT
     This PRIVATE LABEL DISTRIBUTION AGREEMENT (“Agreement”) is made effective
this 17th day of May, 2006 (the “Effective Date”) between ROCHESTER MEDICAL
CORPORATION, a Minnesota corporation, on behalf of itself and its subsidiaries
(herein, “RMC”) with offices at One Rochester Medical Drive, Stewartville, MN
55976 and COLOPLAST A/S., a Denmark corporation, on behalf of itself and its
subsidiaries (herein, “COLOPLAST”), with offices at Egevangen 4 2980 Kokkedal,
Denmark.
RECITALS:
     WHEREAS, COLOPLAST intends to acquire from another company (herein“ADAM”)
an additional line of urology products (the “Acquisition”);
     WHEREAS, COLOPLAST and RMC also contemplate the sale by COLOPLAST to RMC or
an affiliate of certain business and assets related to the sale and distribution
of the MEC assets that Coloplast will acquire in the Acquisition in the UK (the
“Divestiture”) in accordance with the directives of the UK Office of Fair Trade;
     WHEREAS, COLOPLAST manufactures a patented latex male external catheter
(the “MEC”) in various configurations as more particularly described in this
Agreement.
     WHEREAS, COLOPLAST and ADAM are parties to an existing supply agreement
dated September 29, 2001 whereby COLOPLAST is the exclusive distributor of,
among others, the Freedom® brand latex MECs, as more fully described herein
(“Freedom MECs”), in the United Kingdom (“UK”), which shall be terminated
simultaneously with the execution of this Agreement; and
     WHEREAS, RMC desires to market in the UK the Freedom MECs, which COLOPLAST
is acquiring through the Acquisition, labeled with the Freedom brand names in
all varieties with all accessories that are currently sold in the UK by
COLOPLAST pursuant to the Existing Supply Agreement; and
     WHEREAS, RMC desires to acquire from COLOPLAST, and COLOPLAST is agreeable
to granting to RMC the exclusive right (even as to COLOPLAST) to market the
Freedom MECs only in the UK, under the Freedom brands and marks upon the terms
and conditions, as set forth in this Agreement.

1



--------------------------------------------------------------------------------



 



     WHEREAS, RMC also desires to acquire from COLOPLAST, and COLOPLAST is also
agreeable to granting to RMC, a first right of negotiation with respect to
future improvements to the MEC in accordance with the provisions of this
Agreement.
     WHEREAS, the execution, delivery and consummation of the transactions
contemplated by the Divestiture and the Acquisition are each a necessary
condition subsequent to this Agreement.
     WHEREAS, COLOPLAST’s ability to supply to RMC the Freedom MECs depends upon
COLOPLAST’s Acquisition from ADAM and RMC’s authority and need for COLOPLAST’s
supply of Freedom MEC products pursuant to this Agreement depends on the
consummation of the Acquisition and Divestiture; and that therefore the parties
desire to provide that the Acquisition and Divestiture all become effective
prior to or simultaneous with the date that COLOPLAST becomes obligated to
supply, and RMC becomes obligated to purchase Freedom MECs pursuant to this
Agreement (“Conditions Precedent”).
     NOW, THEREFORE, in consideration of the foregoing premises and of the
mutual promises and consideration provided herein, the parties, intending to be
legally bound hereby, agree as follows:
Section 1 DEFINITIONS:
     Except as otherwise elaborated in this Section 1, the definitions set forth
in the Recitals to this Agreement have the meanings there ascribed to them. In
addition to such definitions, the following words and expressions shall have the
meanings set forth in this Section:
     1.1. Confidential Information. “Confidential Information” means
“Confidential Information” as defined in the Disclosure Agreement, and also
includes all information of a confidential or proprietary nature disclosed by
COLOPLAST to RMC or by RMC to COLOPLAST pursuant to or in connection with this
Agreement or the Disclosure Agreement, and includes information regarding RMC’s
purchases or sales of, including units, amounts and prices.
     1.2. Delivery Instructions. “Delivery Instructions” mean the instructions
described in §4.5 hereof for delivery of each Order and other purchase orders as
may be made from time to time.

2



--------------------------------------------------------------------------------



 



     1.3. Direct Production Costs. “Direct Production Costs” mean the actual
costs paid by COLOPLAST for the materials and direct labor used to manufacture
the Freedom MECs.
     1.4. Disclosure Agreement. “Disclosure Agreement” means the Disclosure
Agreement dated November 13, 2001, entered into between COLOPLAST and RMC
     1.5. Effective Date. “Effective Date” means the Effective Date set forth
above in the first paragraph of this Agreement, or as otherwise defined by §
3.1.
     1.6. Extenuating Circumstance. “Extenuating Circumstance” means an event of
force majeure as set forth in §14.3 of this Agreement or any excused failure by
COLOPLAST or RMC to perform under this Agreement as set forth in §8 hereof.
     1.7. FDA. “FDA” means the United States Food and Drug Administration.
     1.8. First Rights. “First Rights” mean the right of first negotiation
regarding Improvements as are set forth in §7.3 of this Agreement.
     1.9. Improvements. “Improvements” means the Improvements to the Freedom MEC
agreed to by the parties in accordance with § 7 of this Agreement.
     1.10 Line Item. “Line Item” means a Freedom MEC configuration by size.
     1.11. Freedom MEC. “Freedom MEC” means COLOPLAST’s latex male external
catheter in its ”Freedom ®” and “Freedom Plus®” and Uro-Flo UK configurations,
and includes Improvements to the extent provided herein.
     1.12. Packaging Specifications. “Packaging Specifications” means the
specifications for packaging Freedom MECs, as may be agreed from time to time by
COLOPLAST and RMC in accordance with this Agreement. The current Packaging
Specifications are set forth in Schedule 3 to this Agreement, and are the basis
for the Transfer Price.
     1.13. Product Specifications. “Product Specifications” means the
specifications, quality control tests and inspection procedures for Freedom
MECs, as they exist as of the Effective Date, and which may be promulgated from
time to time by COLOPLAST with express mutual agreement by RMC and in accordance
with this Agreement, and

3



--------------------------------------------------------------------------------



 



may include material modifications that may be agreed upon from time to time by
RMC. The current Product Specifications are set forth in Schedule 2 to this
Agreement.
     1.14. Term. “Term” means the Term provided in §3.1.
     1.15. Territory. “Territory “ means the United Kingdom.
     1.16. Transfer Price. “Transfer Price” means the initial Transfer Price for
Freedom MECs set forth in Schedule 1 to this Agreement and includes Transfer
Prices otherwise established in accordance with this Agreement.
Section 2 AGREEMENT FOR MARKETING AND DISTRIBUTION & LICENSE
     2.1. Marketing Rights & License. RMC shall have an exclusive license and
right limited to the UK Territory to offer and sell the Freedom MECs that RMC
purchases from COLOPLAST throughout the Territory under the existing Freedom
brands and marks as defined above under Freedom MECs.
Section 3 TERM; TERMINATION; EXTENSION
     3.1. Term. Subject to the Conditions Precedent and other provisions of this
Section 3, the Term of this Agreement shall commence on June 1, 2006, and
continue thereafter for a period of five (5) years (“Initial Commitment Period”)
unless terminated in accordance with the provisions hereof. Provided, however,
in the event that each Conditions Precedent identified in Section 3.2 shall have
not occurred by June 1, 2006 but shall have occurred prior to August 31, 2006,
then the Term of this Agreement shall be deemed to have commenced on the first
day of the month following the month in which the last of such Condition
Precedents shall have occurred (“Effective Date”).
          3.1.1. Successive Commitment Periods. After the expiration of the
Initial Commitment Period, the Agreement shall renew automatically for an
additional one-(1) year period (the “Successive Commitment Period”)unless either
party gives the other party written notice of that party’s intent not to renew
at least one-hundred eighty (180) days prior to expiration of the Initial
Commitment Period .
          3.1.2 Failure of Good Faith Negotiations. Upon failure of the parties
to arrive at terms commercially reasonable and agreeable to each as provided in
Section 3.3 hereof, then either party may terminate this Agreement without cause
upon one-hundred eighty (180) days written notice.

4



--------------------------------------------------------------------------------



 



          3.1.3 Failure of ConditionsPrecedent. If each of the Conditions
Precedent identified in Section 3.2 and in the Recitals of the Agreement cannot
or shall not have occurred by August 31, 2006, this Agreement shall
automatically terminate without necessity of notice or further action by either
party; in which event all rights and obligations of the parties created by this
Agreement, shall become and be void ab initio.
     3.2 Conditions Precedent. Nothing in this Agreement to the contrary
withstanding, the Term of this Agreement shall not commence until and unless
each Condition Precedent identified with respect to the Acquisition and the
Divestiture described in the Recitals to this Agreement shall have occurred.
     3.3 Good Faith Negotiations. At least ninety (90) days prior to the
expiration of the Initial Commitment Period and each Successive Commitment
Period, the Parties shall undertake good faith negotiations for the purpose of
reaching agreement regarding Forecasting and Transfer Prices for the next
Successive Commitment Period. Any Agreement reached by the Parties shall apply
to the Next Successive Commitment Period or, if agreement is not reached until
after commencement of such Period, shall be retroactive to its commencement.
Nothing herein shall be deemed to require (i) any more than the exercise of good
faith, (ii) the successful conclusion of any such negotiations, or (iii) the
reaching of any final agreement regarding Forecasting Transfer Prices, or any
other matter the Parties may wish to discuss or negotiate. In the event such
good faith negotiations have not resulted in agreement, this Agreement shall
continue in effect in accordance with the then applicable terms and conditions
until and unless terminated in accordance with § 3.1.2 of this Agreement.
     3.4. Termination for Cause. A non-breaching party may terminate this
Agreement upon ninety (90) days written notice to the other in case of a
material breach of this Agreement that is not cured to the reasonable
satisfaction of the notifying party within such period.
Section 4 PURCHASES; PRICE; ORDERS; FULFILLMENT
     4.1. 100% Requirements. RMC shall purchase from COLOPLAST during each year
of the Term of this Agreement one hundred percent (100%) of RMC’s requirements
for any latex MEC for each such year.
     4.3. Price. RMC shall pay COLOPLAST the applicable Transfer Price for
Freedom MECs, FOB ship point, meaning COLOPLAST retains the risk of loss until

5



--------------------------------------------------------------------------------



 



COLOPLAST has delivered product to the transport courier, properly packaged and
delivered in accordance with the Delivery Instructions. The initial Transfer
Prices for Freedom MECs are set forth on Schedule 1 to this Agreement. The
applicable Transfer Price shall also be adjusted for changes in Packaging
Specifications requested or directed by RMC.
     4.4 Firm Pricing. Subject to § 4.3, the Initial Transfer Prices for Freedom
MECs shall remain firm until the second (2nd) anniversary of the Effective Date
of this Agreement, and shall thereafter be adjusted in accordance with § 4.4.1.

      4.4.1. Price Adjustment. Commencing for the twelve-month period beginning
on the 2rd anniversary of the Effective Date, and for each following year of the
Initial Commitment Period (the “First, Second and Third Price Adjustment Years”,
respectively) the Transfer Price will be subject to annual adjustments pursuant
to good faith negotiations between RMC and COLOPLAST. COLOPLAST and RMC will
commence such negotiations no later than ninety (90) days prior to the
commencement of each Price Adjustment Year. Absent agreement from such good
faith negotiations by thirty (30) days prior to the the commencement of a Price
Adjustment Year, COLOPLAST may increase or decrease the Transfer Price to be
effective at the commencement of that Price Adjustment Year by an amount
calculated as follows:     4.4.1.1   For increases, One Hundred Sixty percent
(160%) of the actual increase for direct labor and material costs exceeding five
percent (5%) over the 2006 Base Index since the latest of (i) the commencement
of the Term or (ii) the latest price adjustment to the Transfer Price, except
adjustments for packaging changes directed or requested by RMC. COLOPLAST is to
provide full documentation of such increases to RMC’S reasonable satisfaction
before such price increase shall be effective.

  4.4.1.2   For decreases, One Hundred Sixty(160%) of the actual decrease for
direct labor and material costs decreasing more than five percent (5%) below the
2006 Base Index since the latest of (i) the Effective Date or (ii) the latest
price

6



--------------------------------------------------------------------------------



 



      adjustment to the Transfer Price, except adjustments for packaging changes
directed or requested by RMC.

  4.4.1.3   Any adjustment to the Transfer Price will thereafter take effect at
the beginning of the Price Adjustment Year to which the adjustment relates, and
shall be then payable by RMC; except adjustments resulting from packaging
changes requested or directed by RMC, which shall be effective immediately upon
implementation.     4.4.1.4   For purposes hereof, “2006 Base Index” means
COLOPLAST’s actual costs for material and labor at the Effective Date of this
Agreement as demonstrated from COLOPLAST’s business records maintained in the
ordinary course of its business.

     4.5. Passage of Title and Risk of Loss. It is understood that “FOB ship
point means that upon delivery of Freedom MECs by COLOPLAST to a common carrier
all title and risk of loss shall pass immediately to RMC, as currently produced
in Minneapolis.
     4.6. Forecasts. Thirty (30) days prior to the expiration of each calendar
quarter, during the Term of this Agreement, RMC shall provide to COLOPLAST a
nonbinding, rolling forecast of RMC’s projected requirements for the four
(4) next succeeding calendar quarters.
     4.7. Delivery Instructions. All Freedom MECs will be placed for delivery to
the destination or destinations specified by RMC.
     4.8. Minimum Order Size. RMC shall use commercially reasonable ordering
procedures with a view to placing purchase orders for Freedom MECs in minimum
aggregate amounts of at least Fifty Four Thousand (54,000) units and with Line
Item minimums of at least Eighteen Thousand (18,000) units per Line Item
ordered.
COLOPLAST acknowledges that there may be circumstances under which RMC may place
orders of lesser quantities.
     4.9. Order Fulfillment. COLOPLAST will endeavor to ship Freedom MECs
ordered by RMC within seven (7) weeks following receipt of order, and COLOPLAST

7



--------------------------------------------------------------------------------



 



will use commercially reasonable efforts to accommodate any earlier delivery
date requested by RMC for unusual requirements.
     4.10. Invoice and Payment. COLOPLAST shall invoice RMC, thirty-five
(35) days net for Freedom MEC shipments . RMC shall pay each such invoice within
thirty-five (35) days following the invoice date.
     4.11. Non-Payment. If RMC is more than sixty (60) days in arrears for
payment of any invoice from COLOPLAST, then in addition to any other right or
remedy COLOPLAST may have at law or in equity, COLOPLAST shall be entitled upon
thirty (30) days notice to withhold delivery of Freedom MECs until RMC has paid
all such amounts in arrears.
     4.12. Country of Origin. COLOPLAST shall provide at RMC’s request a signed
Affidavit of Country of Origin for Freedom MECs delivered to RMC pursuant to
this Agreement.
     4.13. Regulatory Registration & Device Licensing. Each party shall bear its
own costs and expenses for preparation of all documents necessary for
registration and sale of Freedom MECs. The parties shall cooperate with each
other and furnish each other such information as each may reasonably require
from the other, including, where required by any government agency, the actual
chemical compounds (excluding formulations and brands to the extent not
reasonably required by the government agency) to effect such registration and
with copies of any and all filings for review upon request.
     4.14 Obsoleted Packaging. Upon a change in Packaging Specifications
requested or directed by RMC, RMC shall pay COLOPLAST an amount equal to
COLOPLAST’s out-of-pocket expense for packaging materials made obsolete by such
change; provided, however, said amount (i) shall be consistent with RMC’s
forecasts pursuant to §4.6 and (ii) shall not in any case exceed the amount of
packaging materials that would be reasonably consumed during a period of six (6)
months. COLOPLAST shall notify RMC of the amount payable and furnish RMC with
reasonable documentation substantiating COLOPLAST’s out-of-pocket expense. That
amount shall be due and payable against invoice.

8



--------------------------------------------------------------------------------



 



Section 5 CONFORMING AND NON-CONFORMING GOODS
     5.1. Conforming Goods. COLOPLAST warrants that, when delivered, Freedom
MECs that RMC purchases from COLOPLAST, (i) shall have been manufactured in
accordance with Quality System Regulations and current Good Manufacturing
Practices codified at 21 CFR Part 820, Canadian Medical Devices Conformity
Assessment System (“CMDCAS”) and ISO 13485:2003 (ii) shall be manufactured in
accordance with applicable European Union Medical Device Directives, and other
governmental authority laws governing the manufacturing, importation, offering
and selling of medical devices in any jurisdiction in the Territory and
permitting affixation of a CE Mark (iii) shall be manufactured in accordance
with, and shall conform to, the then current Product Specifications, (iv) shall
be packaged in accordance with the applicable Packaging Specifications,
(v) shall not be misbranded or adulterated, and (iv) shall conform to the
Technical Contract. No warranty is given hereunder for misuse, misbranding or
adulteration occurring after delivery to RMC.
     5.2. Non-Conforming Goods. RMC may reject and shall not be obligated to pay
for any Freedom MECs that RMC may purchase from COLOPLAST, that do not conform
to any of the warranties given by COLOPLAST in Section 5.1 of this Agreement.
          5.2.1. Apparent Defects. Subject to the provisions of §5.2.2 hereof,
RMC shall promptly give written notice (herein, “Notice of Rejection”) to
COLOPLAST of any Freedom MECs delivered to RMC that are being rejected as
defective or as non-conforming. To be effective, a Notice of Rejection (i) shall
be in writing, (ii) shall specify the shipment or lots being rejected,
(iii) shall be accompanied by relevant information substantiating the claim that
such Freedom MECs were defective or failed to conform to the applicable Product
Specifications at the time of their delivery, and (iv) shall be accompanied by a
COLOPLAST Returned Goods Authorization Number. RMC shall be deemed to have
accepted Freedom MECs delivered to it unless RMC gives Notice of Rejection
within thirty (30) days from the date of delivery to RMC of the Freedom MECs
that are being rejected.
          5.2.2. Non-Apparent Defects. If the defect or nonconformity is not
readily apparent by physical inspection or revealed by the applicable quality
control tests at the time Freedom MECs are delivered to RMC (“Non-Apparent
Defects”), then RMC may revoke its acceptance thereof. RMC may revoke its
acceptance of the Freedom MECs by notice (herein “Notice of Revocation”) given
promptly upon discovery of any Non-Apparent Defect not later than one (1) year
following the date of delivery to RMC of the Freedom MECs which are being
rejected. Notwithstanding the foregoing, RMC may provide to COLOPLAST a Notice
of Revocation of Freedom MECs with Non-Apparent Defects that have been returned
by any of RMC’s customers up to three (3) years

9



--------------------------------------------------------------------------------



 



following delivery by COLOPLAST to RMC of the Freedom MECs that are being
rejected. To be effective, any Notice of Revocation must (i) be in writing,
(ii) specify the shipment or lots for which acceptance is being revoked, and
(iii) be accompanied by relevant information substantiating that the defects or
non-conformities were Non-Apparent Defects.
          5.2.3. Testing and Inspection. RMC shall adopt and follow the criteria
and procedures set forth in the Technical Contract for the acceptance or
rejection of Freedom MECs upon receipt from COLOPLAST.
     5.3. Replacement. At COLOPLAST’s cost and expense, RMC shall ship to a
destination specified by COLOPLAST any Freedom MECs that are rejected or for
which their previous acceptance has been revoked. COLOPLAST shall promptly
replace at its own cost and expense any Freedom MECs that are rejected by RMC or
the previous acceptance of which RMC has revoked in accordance with this
Agreement.
     5.4. Product Recalls. COLOPLAST and RMC shall reasonably cooperate and
advise and consent with each other prior to any market withdrawal or recall of
Freedom MECs, or with respect to any device notification or safety alert given
at the request of the FDA, any comparable regulatory body, or otherwise (herein
collectively, “Product Recall”). COLOPLAST shall bear all costs and expense
incurred by either of the parties in connection with such Product Recall (the
“Recall Costs”), including without limitation any expenses or obligations to
third parties and any costs associated with the shipment of recalled Freedom
MECs from customers to RMC or COLOPLAST. Provided, however, that RMC shall bear
all of the Recall Costs incurred by either of the parties that result from any
act, error or omission of RMC. RMC shall maintain complete and accurate records,
as may be required by applicable law, of Freedom MECs sold by RMC.
     5.5. Customer Complaints. RMC shall be responsible for notifying
appropriate regulatory authorities in the Territory of any customer complaints
from its own customers or other occurrences regarding the Freedom MECs that RMC
has sold as may required by law to be so reported. RMC shall promptly provide to
COLOPLAST all information that RMC has received regarding any such complaints or
occurrences that require review, action or investigation by COLOPLAST.
     5.6. Quality Assurance or other Product Modifications. COLOPLAST shall not
materially modify any quality control test and/or compliance procedure relating
to Freedom MECs, or any other aspect of the Product, the manufacturing processes
or the supplies and components embodied therein respectively without (i) proper
compliance

10



--------------------------------------------------------------------------------



 



with Quality System Regulations (21 C.F.R. Part 820) and ISO 13485:2003
requirements and (ii) notification to RMC. COLOPLAST shall give RMC no less than
ninety (90) days prior notice of COLOPLAST’s intent to make such a material
change. Any changes that may require regulatory filings, updates or general
documentation, COLOPLAST shall reasonably cooperate with RMC and provide the
required documentation to effect such regulatory filing or update or to
otherwise properly document RMC’s files.
     5.7. Audits and Inspections. Subject only to the provisions of this
Agreement respecting Confidential Information, RMC shall have the right from
time to time, but not more often than annually, upon reasonable notice to audit
and inspect COLOPLAST’s manufacturing facilities and records, including
technical files, relating to Freedom MECs. All such audits and inspections shall
be conducted during COLOPLAST’s ordinary business hours. If any of RMC’s audits
or inspections reveal material findings or noncompliances, RMC may re-audit
and/or re-inspect more often than annually for follow-up audits and inspections.
Section 6 CONFIDENTIAL INFORMATION
     6.1. Confidential Information; Disclosure Agreement. All Confidential
Information as defined in the Disclosure Agreement shall be maintained in
confidence in accordance with the requirements of the Disclosure Agreement and
of this Agreement. It is understood and agreed, however, that, notwithstanding
anything herein to the contrary withstanding, COLOPLAST’s proprietary
information viewed or reviewed by RMC during an audit or inspection of
COLOPLAST’s manufacturing facilities shall be treated as Confidential
Information.
     6.2. Confidential Information — Disclosure. Subject to the provisions of
the Disclosure Agreement and Section 11.3.1 of this Agreement, neither party
shall disclose any Confidential Information of the other to any person except an
employee or attorney who (i) needs to know the Confidential Information for a
proper purpose under this Agreement and (ii) acknowledges in writing that the
Confidential Information may not be used or disclosed except in conformance with
the requirements of this Agreement.
Section 7 IMPROVEMENTS; INFRINGEMENTS
     7.1 First Negotiation. COLOPLAST shall offer to negotiate with RMC an
agreement, on terms generally similar to the terms of this Agreement, providing
for COLOPLAST’s manufacture and RMC’s purchase of any Improved Freedom MEC (the
“Improvement ” or “Improved Product”) that COLOPLAST may develop in the future.
Such negotiations shall be conducted in good faith by the parties for a period
of ninety

11



--------------------------------------------------------------------------------



 



(90) days exclusively between the parties following the date upon which
COLOPLAST’s notifies RMC of the Improvement with a view to entering such an
agreement, but nothing herein shall be deemed to require any more than the
exercise of (i) exclusivity during this ninety (90) day period; (ii) good faith,
(ii) the successful conclusion of any such negotiations, or (iii) the reaching
of any final agreement regarding COLOPLAST’s manufacture and sale and RMC’s
purchase of any Improved Product. In addition, nothing herein shall be deemed to
require COLOPLAST to develop an Improved Product or to conduct any development
activities therefor except as may be determined by COLOPLAST in its sole and
exclusive judgment. The right of first, exclusive negotiation granted herein
shall expire at the earlier of (i) COLOPLAST and RMC reaching an agreement for
COLOPLAST’s manufacture and sale and RMC’s purchase of an Improved Product or
(ii) the expiration of the specified ninety (90) days.
     7.2. Limitations. Until the expiration of the right of exclusive good-faith
negotiation set forth in § 7.1, COLOPLAST shall not offer the Improved Product
to any person other than RMC permitting such person to sell the Improved Product
. Upon expiration of such right, COLOPLAST shall be immediately free to market
and the Improved Product on any terms deemed appropriate by COLOPLAST; provided,
however, to the extent COLOPLAST markets the Improved Product on terms that may
be considered more favorable than those offered to RMC, COLOPLAST shall
thereupon offer the Improved Product to RMC on substantially equivalent terms.
Nothing herein shall be deemed to limit COLOPLAST’s right to market and sell any
Improved Product at any time under COLOPLAST’s own brand and marks, either
before, during or after the period for good faith negotiations set forth in §
7.1.
     7.4. Infringement by Others. Should any actual or possible infringement or
other violation by any third party of any patents, Confidential Information, or
other intellectual property rights referenced herein and pertaining in whole or
in part to the Freedom MECs, or the manufacture thereof, come to the attention
of either party to this Agreement, such party shall promptly notify the other
party of the alleged infringement or violation. The parties hereto shall consult
with one another with a view to reaching agreement as to the best means of
eliminating the infringement or violation; provided, COLOPLAST shall have the
sole right unilaterally to commence, to not commence or to commence and
discontinue any claim or suit for infringement of any patent or other
intellectual property belonging to it at its own expense.
     7.5. Non-Infringement; Availability. COLOPLAST represents and warrants
that:

12



--------------------------------------------------------------------------------



 



          7.5.1. COLOPLAST is not aware of any infringement upon any patent or
other intellectual property rights belonging to any other person or entity
caused by the present or presently intended manufacture, sale or use of Freedom
MECs by COLOPLAST.
          7.5.2. The manufacture, sale or use of the Freedom MECs by COLOPLAST
do not infringe any UK patent.
          7.5.3. This Agreement and its performance by COLOPLAST, will not,
breach any agreement executed by COLOPLAST.
          7.5.4. COLOPLAST is generally knowledgeable with respect to the patent
rights of third parties relating to urinary catheters, and has conducted such
inquiry and investigation as it deemed reasonably necessary for the purpose of
determining whether the present or presently intended manufacture, sale or use
of the Freedom MECs infringes any patent or technology of any third party. To
the best of COLOPLAST’s knowledge, based upon such inquiry and investigation,
the present or presently intended manufacture, sale and/or use of the Freedom
MEC by COLOPLAST does not infringe any foreign patent or technology of any third
party.
          7.5.5. Except as otherwise expressly stated herein, COLOPLAST makes no
other warranty or representation (i) respecting the scope or enforceability of
patent protection or the availability of patent protection in any jurisdiction,
foreign or domestic, or (ii) respecting infringement of any patent or other
intellectual property rights of others.
          7.6. Patent Maintenance.
               7.6.1 COLOPLAST will make all filings and periodic payments
necessary to maintain all Patents which cover the Freedom MEC products that are
the subject of this Agreement
          7.7. Regulatory Compliance. COLOPLAST warrants that Freedom MECs are
presently eligible for sale in interstate commerce in accordance with applicable
rules and regulations of the FDA and the European Union, and of comparable
authorities.

13



--------------------------------------------------------------------------------



 



Section 8 EXCUSED PERFORMANCE
     8.1. COLOPLAST’s Performance Excused. COLOPLAST’s obligation to provide
Freedom MECS to RMC under this Agreement shall be excused for the duration of
any event of force majeure preventing COLOPLAST’s performance of such obligation
or for the duration of any event of non payment in accordance with §4.10 of this
Agreement.
     8.2. RMC’s Performance Excused. RMC’s obligation to COLOPLAST under this
Agreement shall be excused for the duration of any event of force majeure
preventing RMC performance of such obligation.
Section 9 MUTUAL WARRANTIES AND REPRESENTATIONS
     9.1. Corporate Standing; Authority. COLOPLAST and RMC each represent and
warrant to each other that it is a duly organized and validly existing
corporation in good standing under the laws of the state in which it is
incorporated, and that it has full corporate power and authority to carry on the
business presently being conducted by it and to enter into and to perform its
obligations under this Agreement.
     9.2. Due Authorization. COLOPLAST and RMC each represent and warrant to
each other that it has taken all action necessary to authorize the execution and
delivery of this Agreement.
Section 10 COVENANTS
     10.1. Covenants of COLOPLAST. COLOPLAST makes the following covenants:
          10.1.1. For the Term of this Agreement and for one (1) year
thereafter, COLOPLAST shall maintain product liability insurance (containing
both a Vendor’s Additional Insured Endorsement and a Products Contractual
Liability Endorsement) on Freedom MECs with minimum limits of one million
($1,000,000) first dollar coverage per occurrence and two million dollars
($2,000,000) in the aggregate and five million dollars ($5,000,000) of corporate
umbrella public liability insurance. RMC shall be named as an additional named
insured in each policy of insurance required to be maintained by COLOPLAST
hereunder. The issuer of each such policy shall be a standard company licensed
to issue insurance in the State of Minnesota having a Best’s rating of A or
higher and a policy holder surplus of not less than thirty five million
($35,000,000). Each such policy shall provide for (a) the issuance of a
reporting or tail coverage endorsement upon the earliest of termination of
(i) the base policy, (ii) the marketing and sale of Freedom MECs by RMC and
(b) for not less than thirty (30) days

14



--------------------------------------------------------------------------------



 



prior written notice to RMC of any proposed change in the nature, scope or
amount of coverage. COLOPLAST shall provide RMC with certificates of such
insurance and evidence of the payment of premiums therefor, promptly upon RMC’s
request.
     10.2. Covenants of RMC. RMC makes the following covenants:
          10.2.2 RMC covenants (i) not to make any express warranties or other
claims with respect to the Freedom MECs that have not been authorized by
COLOPLAST, and (ii) not to misbrand or adulterate any Freedom MECs acquired from
COLOPLAST and resold by RMC.
     10.3. Mutual Covenants. COLOPLAST and RMC each covenant to each other that:
          10.3.1. RMC and COLOPLAST will maintain all Confidential Information
of the other in confidence in accordance with the provisions of this Agreement
and the Disclosure Agreement. Notwithstanding the foregoing, RMC and COLOPLAST
may disclose such Confidential Information as required by law; provided that the
disclosing party shall (i) immediately notify the other party of the
Confidential Information to be disclosed and the legal requirement for the
disclosure of such Confidential Information; and (ii) use its commercially
reasonable efforts to maintain the confidentiality of the Confidential
Information to the maximum extent possible, using no less than the efforts
COLOPLAST would use to protect its own confidential information, for example, by
seeking a protective order. Provided, however, COLOPLAST shall not be required
to seek confidential treatment for, or to take other affirmative steps to
attempt to limit the dissemination of, information routinely required to be
filed by COLOPLAST in accordance with COLOPLAST’s reporting requirements
pursuant to the Copenhagen Exchange rules and regulations promulgated
thereunder.
          10.3.2. Each party shall furnish to the other such information that is
maintained by the furnishing party in the ordinary course of its business that
the other party reasonably requests for the purpose of verifying the furnishing
party’s compliance with the terms and conditions of this Agreement, including a
complete and correct copy of any notice, report or other communication that it
receives from the FDA or from any other governmental agency materially
concerning the Freedom MEC.
          10.3.3. Each Party shall keep books and records in sufficient detail
to permit verification of its compliance with the terms and conditions of this
Agreement, and all such books and records shall be available for inspection upon
prior written notice by the other party or its designated representative at the
principal place of

15



--------------------------------------------------------------------------------



 




business of the party keeping such books and records at reasonable times during
regular business hours. This obligation is in addition to any other record
keeping obligation under this Agreement.
Section 11 INDEMNIFICATION
     11.1. Indemnification by COLOPLAST. COLOPLAST shall defend, indemnify and
hold RMC, its officers, directors, employees, and agents free and harmless from
and against any and all claims, demands, actions and causes of action which are
hereafter made or brought against RMC, its officers, directors, employees,
agents or distributors by any person, firm, corporation or association for
recovery of damages to property, or damages for injury, illness and/or death of
any person which is alleged to be caused by or attributable to (i) an error,
omission, act, failure or regulatory noncompliance by COLOPLAST in the
manufacturing and production of Freedom MECs; or (ii) infringement of the
Freedom MECs on any third-party’s rights; or (iii) a breach by COLOPLAST of any
warranty, or covenant given by COLOPLAST under this Agreement; provided that the
obligations of COLOPLAST hereunder shall not extend to claims for damages that
are found to be solely attributable to the acts, omissions or negligence of RMC;
and provided further that RMC shall make no settlement of any claim for which it
seeks indemnity from COLOPLAST without the written approval of COLOPLAST.
     11.2. Indemnification by RMC. RMC shall defend, indemnify and hold
COLOPLAST, its officers, directors, employees and agents free and harmless from
and against any and all claims, demands, actions and causes of action which are
hereafter made or brought against COLOPLAST, its officers, directors, employees,
agents or distributors by any person, firm, corporation or association for
recovery of damages to property, or damages for injury, illness and/or death of
any person which is alleged to be caused by or attributable to (i) an error,
omission, act, failure or regulatory noncompliance by RMC in the marketing of
the Freedom MECs; or (ii) a breach by RMC of any representation, warranty or
covenant given by RMC under this Agreement. Provided however, that the
indemnification obligation of RMC hereunder shall not extend to claims for
damages that are found to be attributable solely to the acts, omissions or
negligence of COLOPLAST; and provided further that COLOPLAST shall make no
settlement of any claim for which it seeks indemnity from RMC without the
written approval of RMC.

16



--------------------------------------------------------------------------------



 



Section 12 DAMAGES
     12.1. Damages for Breach. Except as may be otherwise expressly provided in
this Agreement, nothing in this Agreement shall be construed to relieve a
defaulting party from liability to the other, or to limit the amount of such
liability, at law or in equity on account of a breach by the defaulting party of
its duties and obligations under this Agreement. Neither party, however, shall
be liable to the other for any consequential or incidental damages resulting
from a breach, notwithstanding that the possibility thereof was known to the
party in breach.
Section 13 GENERAL PROVISIONS
     13.1. Notices. All notices permitted or required under this Agreement shall
be in writing and shall be deemed to have been given and received immediately
(i) when personally delivered or when transmitted by telefacsimile machine to
the party for whom intended at the telefacsimile number below, with a confirming
copy sent by U.S. mail, addressed to the party for whom intended at the address
set forth below or (ii) on the second business day after the date on which
mailed by certified or registered mail, return receipt requested, postage
prepaid, addressed to the party for whom intended at the address set forth below
or such other address or telefacsimile number as provided by the parties in
writing:
Anthony J. Conway, President
Rochester Medical Corporation
One Rochester Medical Drive
Stewartville, Minnesota 55976
Telefacsimile Number: (507) 533-9725
Henrik Norup Riecke, Vice President — Contract
Manufacturing
COLOPLAST A/S
Egevangen 4 2980
Kokkedal, Denmark.
Telefacsimile Number: +45 49 11 11 60
With a copy to:
Peter Volkers, Legal Affairs Director
Coloplast A/S
Holtedam 1, DK-3050
Humlebæk Denmark
Fax +45 49 11 24 10

17



--------------------------------------------------------------------------------



 



     13.2. Resolution of Disputes. Any controversy, dispute or claim in
connection with, arising out of or relating to this Agreement or the
performance, enforcement, breach, termination, application or validity hereof
shall be submitted to arbitration. Such arbitration proceedings shall be held in
Minneapolis, Minnesota, in accordance with the rules then obtaining of the
American Arbitration Association, except that: (i) the arbitrators shall furnish
the parties with a written decision setting forth findings of fact, conclusions
of law and an order; (ii) if the issue in dispute involves matters of patents,
licensing or technology, the arbitration panel shall be composed of persons who
are knowledgeable in such matters; (iii) a stenographic record shall be made of
the arbitration proceedings; and (iv) the award of the arbitrators shall be
subject to review by a court of competent jurisdiction, which court shall apply
the same standard of review that an appellate court would apply in reviewing the
decision of a trial court. Each arbitrator shall be neutral, impartial and
independent of the parties and others having any known interest in the outcome,
shall abide by the Canons of Ethics of the American Bar Association for neutral,
independent arbitrators, and shall have no ex parte communications about the
case. In addition to any monetary award that may be given, the arbitrators may
order or direct either party to do any act required of it by this Agreement or
to refrain from the doing of any act or practice that is contrary to this
Agreement. This Agreement to arbitrate shall be specifically enforceable. Each
party shall bear its own costs and expense in any such proceedings, but the
arbitrators may, in their discretion and consistent with this Agreement, award
costs and attorneys’ fees to either or both of the parties.
     13.3. Force Majeure. Neither of the parties shall be liable to the other
for any delay or default in performing its obligations hereunder if such delay
or default is caused by force majeure, such as wars or insurrection, strikes,
fires, vandalism, floods, work stoppages, embargoes, lack of materials or other
circumstances beyond the reasonable ability of the party affected thereby to
control provided that the party so affected resumes the performance of its
obligations with due diligence as soon as practicable after the effects of any
such event have been alleviated.
     13.4. Binding on Successors. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and legal representatives of each of
the parties hereto. Neither party may assign this Agreement, in whole or in
part, without the express prior written consent of the other, and any whole or
partial assignment without such written consent shall be entirely void, except
in connection with the sale of all or substantially all of RMC’s male external
catheter business line or in case of merger, conveyance to a subsidiary or
similar reorganization.

18



--------------------------------------------------------------------------------



 



     13.5. Amendment. No amendment or modification of this Agreement shall be
valid or binding upon either of the parties hereto unless made in writing and
signed by such party or its duly authorized officer or representative.
     13.6. Governing Law. This Agreement shall be construed in accordance with
the laws of the state of Minnesota without giving effect to its conflicts of law
provisions.
     13.7. Captions. Captions appearing in this Agreement are intended solely
for convenience of reference and are not to be deemed a part of this Agreement.
     13.8. Entire Agreement. This Agreement constitutes the entire understanding
of the parties with respect to its subject matter, and supersedes any prior
agreement or agreements in principle between the parties.
Section 14 Survival
     The provisions of §§ 6, 10, 11, 12 and 13 shall survive the termination of
this Agreement.
SECTION 15. Attachments.
     The following attachments are appended to and made part of this Agreement:

         
 
  Schedule 1   Transfer Prices
 
  Schedule 2   Product Specifications
 
  Schedule 3   Packaging Specifications

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
executed by its duly authorized representatives as of the day and year first
above written.

                      ROCHESTER MEDICAL CORPORATION,       COLOPLAST A/S     a
Minnesota corporation       a Denmark corporation    
 
                   
By:
  /s/ Anthony J. Conway
 
Anthony. J. Conway       By:   /s/ Sten Scheibye
 
Sten Scheibye    
 
  President and Secretary           Its Chief Executive, CEO    
 
                    ATTEST:       ATTEST:    
 
                   
By:
  /s/ Martyn R. Sholtis
 
Martyn R. Sholtis       By:   /s/ Peter Volkers
 
Peter Volkers    
 
  Its Vice President           Its Legal Affairs Director    

20